DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 is drawn to a “program”, per se, therefore, fails to fall within a statutory category of invention.
A claim directed to a program itself is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino (JP2014200403).
	Regarding claim 1, Fujino discloses An information processing apparatus (“The present invention relates to an ophthalmologic apparatus having an optical scanner” in par. [0001]), comprising a control unit (“control unit 100” in par. [0086]) that detects a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target (“As examples of changes in measurement environment and measurement conditions, there are changes in the state of the eye E such as eye movement such as involuntary eye movement, miosis, and blinks” in par. [0083]) and changes a parameter for acquiring a tomographic image (“OCT” in par. [0137]) of the eye in accordance with the time-series change of the object (“As a specific example, when the analysis result indicates the displacement direction and displacement amount of eye movement, the control unit 100 controls the biaxial mirror scanner 413 to change the traveling direction of the light L by the displacement amount in the displacement direction. Thereby, as shown in FIG. 2, when the eye movement occurs during the light scan of the fundus oculi Ef, the formation position of the spot light SP with respect to the fundus oculi Ef can be made to follow in real time according to the eye movement” in par. [0088]; par. [0083]-[0089], [0136], [0137]).
Regarding claim 3, Fujino discloses The information processing apparatus according to claim 1, wherein the control unit detects a change in condition of the eye as the time-series change of the object and changes the parameter in accordance with the change in condition of the eye (“when the analysis result indicates the displacement direction and displacement amount of eye movement, the control unit 100 controls the biaxial mirror scanner 413 to change the traveling direction of the light L by the displacement amount in the displacement direction” in par. [0088]).
Regarding claim 14, Fujino discloses An information processing method, comprising: 
detecting a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target (“As examples of changes in measurement environment and measurement conditions, there are changes in the state of the eye E such as eye movement such as involuntary eye movement, miosis, and blinks” in par. [0083]); and 
changing a parameter for acquiring a tomographic image of the eye (“OCT” in par. [0137]) in accordance with the time-series change of the object (“As a specific example, when the analysis result indicates the displacement direction and displacement amount of eye movement, the control unit 100 controls the biaxial mirror scanner 413 to change the traveling direction of the light L by the displacement amount in the displacement direction. Thereby, as shown in FIG. 2, when the eye movement occurs during the light scan of the fundus oculi Ef, the formation position of the spot light SP with respect to the fundus oculi Ef can be made to follow in real time according to the eye movement” in par. [0088]; par. [0083]-[0089], [0136], [0137]).
Regarding claim 15, Fujino discloses A program that causes a computer (“control unit 100” in par. [0086]) to execute: 
a step of detecting a time-series change of an object shown in an image obtained  by taking an image of an eye which is a surgical operation target (“As examples of changes in measurement environment and measurement conditions, there are changes in the state of the eye E such as eye movement such as involuntary eye movement, miosis, and blinks” in par. [0083]); and 
a step of changing a parameter for acquiring a tomographic image of the eye (“OCT” in par. [0137]) in accordance with the time-series change of the object (“As a specific example, when the analysis result indicates the displacement direction and displacement amount of eye movement, the control unit 100 controls the biaxial mirror scanner 413 to change the traveling direction of the light L by the displacement amount in the displacement direction. Thereby, as shown in FIG. 2, when the eye movement occurs during the light scan of the fundus oculi Ef, the formation position of the spot light SP with respect to the fundus oculi Ef can be made to follow in real time according to the eye movement” in par. [0088]; par. [0083]-[0089], [0136], [0137]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US2015/0173644) in view of Arai (US2007/0010743) or Kodaira et al. (US2012/0069171), in the alternative.
	Regarding claim 1, Ren discloses, except for the limitations italicized below, An information processing apparatus (“imaging device 124” in par. [0022]), comprising a control unit (“control unit 100” in par. [0033]) that detects a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target and changes a parameter for acquiring a tomographic image of the eye in accordance with the time-series change of the object (par. [0040]-[0045]).
	Arai teaches changing a parameter for acquiring an image in accordance with a time-series change of an object (par. [0058]). 
	Kodaira teaches changing a parameter for acquiring an image in accordance with a time-series change of an object (par. [0024]-[0064]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Arai or Kodaira, in the alternative, in order to provide flexibility in system trade-offs of image quality and processing time.
Regarding claim 2, the combined references of Ren and Arai or Kodaira, in the alternative, disclose The information processing apparatus according to claim 1, wherein Arai discloses the control unit detects a change in position of a surgical tool as the time-series change of the object and changes the parameter in accordance with the change in position of the surgical tool (“probe 104” in par. [0058]).
Regarding claim 4, the combined references of Ren and Arai or Kodaira, in the alternative, disclose The information processing apparatus according to claim 1, wherein Arai discloses the control unit switches between a first mode on which the parameter is set such that priority is given to a frame rate over an image quality in the tomographic image and a second mode on which the parameter is set such that priority is given to the image quality over the frame rate in the tomographic image in accordance with the time-series change of the object (“frame rate” in par. [0058]).
Regarding claim 5, the combined references of Ren and Arai or Kodaira, in the alternative, disclose The information processing apparatus according to claim 4, wherein Arai discloses the control unit detects a change speed in the time-series change of the object and switches between the first mode and the second mode in accordance with the change speed (“speed” in par. [0058]).
Regarding claim 6, the combined references of Ren and Arai or Kodaira, in the alternative, disclose The information processing apparatus according to claim 5, wherein the control unit determines whether or not the change speed is equal to or higher than a predetermined threshold, sets the first mode if the change speed is equal to or higher than the predetermined threshold, and sets the second mode if the change speed is lower than the predetermined threshold (“threshold” in par. [0058]).
Regarding claim 14, Ren discloses, except for the limitations italicized below, An information processing method, comprising: detecting a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target (par. [0040]-[0045]); and changing a parameter for acquiring a tomographic image of the eye in accordance with the time-series change of the object.
	Arai teaches changing a parameter for acquiring an image in accordance with a time-series change of an object (par. [0058]). 
	Kodaira teaches changing a parameter for acquiring an image in accordance with a time-series change of an object (par. [0024]-[0064]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Arai or Kodaira, in the alternative, in order to provide flexibility in system trade-offs of image quality and processing time.
Regarding claim 15, Ren discloses, except for the limitations italicized below, A program (par. [0033]) that causes a computer (“control unit 100” in par. [0033]) to execute: a step of detecting a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target (par. [0040]-[0045]); and a step of changing a parameter for acquiring a tomographic image of the eye in accordance with the time-series change of the object.
	Arai teaches changing a parameter for acquiring an image in accordance with a time-series change of an object (par. [0058]). 
	Kodaira teaches changing a parameter for acquiring an image in accordance with a time-series change of an object (par. [0024]-[0064]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Arai or Kodaira, in the alternative, in order to provide flexibility in system trade-offs of image quality and processing time.
6.	Claims 1 and 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US2015/0173644) in view of Ishiai et al. (US2017/0325679).
	Regarding claim 1, Ren discloses, except for the limitations italicized below, An information processing apparatus (“imaging device 124” in par. [0022]), comprising a control unit (“control unit 100” in par. [0033]) that detects a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target and changes a parameter for acquiring a tomographic image of the eye in accordance with the time-series change of the object (par. [0040]-[0045]).
	Ishiai teaches, in the same field of endeavor of OCT imaging of a subject’s eye, changing a scanning pattern in accordance with the part being examined and implementing control to change the scanning line settings (par. [0132]-[0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Ishiai in order to provide flexibility in system trade-offs of image quality and processing time.
Regarding claim 7, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 1, wherein Ishiai discloses the control unit sets, in accordance with the time-series change of the object, a first region within a measurement region in which scan for obtaining the tomographic image is performed and changes the parameter between the first region and a second region, the second region being a region other than the first region within the measurement region (“Note that the measurement controller 2111 may arrange scan lines at regular intervals within the scan area in accordance with the size of the scan area after the size change, for example. The display controller 2112 displays the scan pattern image SP1 in the display position corresponding to the position of the first scan area P1 determined by the measurement controller 2111, and displays the scan pattern image SP2 in the display position corresponding to the position of the second scan area P2 determined by the measurement controller 2111. When the position after the size change is determined, the measurement controller 2111 controls the fundus camera unit 2 and the OCT unit 100 to perform OCT measurement while controlling the scan position by the optical scanner 42 based on the scan lines in the scan areas P1 and P2 corresponding to the scan pattern images SP1 and SP2 after the size change” in par. [0133]).
Regarding claim 8, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 7, wherein Ishiai discloses the control unit changes scan density in the scan as the parameter between the first region and the second region (“Changing the relative position between the two or more scan lines includes changing the intervals between adjacent scan lines” in par. [0136]).
Regarding claim 9, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 8, wherein Ishiai discloses the control unit changes the scan density in the scan such that scan density of the first region is higher than scan density of the second region (“Changing the relative position between the two or more scan lines includes changing the intervals between adjacent scan lines” in par. [0136]; note that if the scan density is different between two regions then one region will have higher scan density than another region).
Regarding claim 12, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 1, but fail to explicitly disclose wherein the control unit changes the tomographic surface for acquiring the tomographic image as the parameter on a basis of the time-series change of the object.
	However, Ishiai teaches, in the same field of endeavor of OCT imaging of a subject’s eye, changing a scanning pattern in accordance with the part being examined and implementing control to change the scanning line settings (par. [0132]-[0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Ishiai in order to provide flexibility in system trade-offs of image quality and processing time.
Regarding claim 13, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 12, but fail to explicitly disclose wherein the control unit predicts a change of the object at a time later than a current time by a predetermined time in accordance with the time-series change of the object and changes the tomographic surface in accordance with a prediction result.
	However, Ishiai teaches, in the same field of endeavor of OCT imaging of a subject’s eye, changing a scanning pattern in accordance with the part being examined and implementing control to change the scanning line settings (par. [0132]-[0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishiai of changing a scanning pattern and instead change the tomographic plane settings according to predictions in order to provide system flexibility in system-trade-offs of image quality and processing time.
Regarding claim 14, Ren discloses, except for the limitations italicized below, An information processing method, comprising: detecting a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target (par. [0040]-[0045]); and changing a parameter for acquiring a tomographic image of the eye in accordance with the time-series change of the object.
	Ishiai teaches, in the same field of endeavor of OCT imaging of a subject’s eye, changing a scanning pattern in accordance with the part being examined and implementing control to change the scanning line settings (par. [0132]-[0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Ishiai in order to provide flexibility in system trade-offs of image quality and processing time.
Regarding claim 15, Ren discloses, except for the limitations italicized below,  A program that causes a computer to execute: a step of detecting a time-series change of an object shown in an image obtained by taking an image of an eye which is a surgical operation target (par. [0040]-[0045]); and a step of changing a parameter for acquiring a tomographic image of the eye in accordance with the time-series change of the object.
	Ishiai teaches, in the same field of endeavor of OCT imaging of a subject’s eye, changing a scanning pattern in accordance with the part being examined and implementing control to change the scanning line settings (par. [0132]-[0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Ishiai in order to provide flexibility in system trade-offs of image quality and processing time.
7.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US2015/0173644)  in view of Ishiai et al. (US2017/0325679) further in view of Arai (US2007/0010743).
Regarding claim 10, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 7, but fail to disclose wherein the control unit changes a frame rate in the tomographic image as the parameter between the first region and the second region.
Arai discloses the control unit switches between a first mode on which the parameter is set such that priority is given to a frame rate over an image quality in the tomographic image and a second mode on which the parameter is set such that priority is given to the image quality over the frame rate in the tomographic image in accordance with the time-series change of the object (“frame rate” in par. [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Ishiai in order to provide flexibility in system trade-offs of image quality and processing time.
Regarding claim 11, the combined references of Ren and Ishiai disclose The information processing apparatus according to claim 9, but fail to disclose wherein the control unit changes a frame rate in the tomographic image such that a frame rate in the first region is higher than a frame rate in the second region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren with the teaching of Ishiai in order to provide flexibility in system trade-offs of image quality and processing time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667